DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a receptacle connector comprising a support protrusion integrally formed with the support member, wherein the support protrusion is formed on the support member to protrude from the support member in an outward direction and to restrict a movable distance of the sealing member in a backward direction, and wherein the support member is formed to have a thickness greater than that of the shell body; this in combination with the remaining limitations of the claim. 
Regarding claims 2-5, 11-20: are allowable based on their dependency on claim 1.
Regarding claim 6: allowability resides at least in part with the prior art not showing orfairly teaching a receptacle connector comprising a support protrusion integrally formed with the support member, wherein the support protrusion is formed on the support member to protrude from the support member in an outward direction and to restrict a movable distance of the sealing member in a backward direction, and 6wherein the support member is formed to have a thickness equal to that of the shell body; this in combination with the remaining limitations of the claim. 
Regarding claims 7-10: are allowable based on their dependency on claim 6.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically the following references:
Chang (US 2020/0266572) teaches a shell having a support protrusion integrally formed with the support member and restricting movement of the sealing member, the reference is filed after the filing date;
Chang (US 11,063,383) teaches a shell having a support protrusion integrally formed with the support member and restricting movement of the sealing member, the reference is filed after the filing date;
Kawasaki (US 2021/0119384) teaches a shell, a cover and insulation protrusion but fails to teach a support protrusion integrally formed with the support member;
Xu (US 2020/0412067) teaches a shell having a support protrusion integrally formed with the support member and restricting movement of the sealing member, the reference is filed after the filing date;
Zhao (US 10,468,809) teaches a shell, a cover and insulation protrusion but fails to teach a support protrusion integrally formed with the support member;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSCAR C JIMENEZ/Examiner, Art Unit 2833